829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael C. HARDY, Defendant-Appellant.
No. 87-3052
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided September 2, 1987.

Michael C. Hardy, appellant pro se.
Michael John Bosworth, Office of the Veterans Administration, for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order denying relief would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Hardy, C/A No. 85-1589 (E.D.N.C., Jan. 14, 1987).


2
AFFIRMED.